IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


DAVID SCRIP,                     : No. 330 WAL 2018
                                 :
                Petitioner       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
           v.                    :
                                 :
                                 :
DEBBIE O'DELL SENECA, IN HER     :
INDIVIDUAL CAPACITY AS PRESIDENT :
JUDGE OF THE COURT OF COMMON     :
PLEAS OF WASHINGTON COUNTY;      :
THOMAS JESS IN HIS OFFICIAL AND  :
INDIVIDUAL CAPACITY AS BOTH      :
DIRECTOR OF PROBATION SERVICES :
AND DEPUTY COURT ADMINISTRATOR :
OF THE COURT OF COMMON PLEAS     :
OF WASHINGTON COUNTY; DANIEL     :
CLEMENTS IN HIS OFFICIAL AND     :
INDIVIDUAL CAPACITY AS DIRECTOR  :
OF THE WASHINGTON COUNTY         :
JUVENILE PROBATION OFFICE/CHIEF  :
PROBATION OFFICER; AND COUNTY    :
OF WASHINGTON,                   :
                                 :
                Respondents      :


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.